Citation Nr: 1809568	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to November 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned an initial 30 percent rating, effective July 31, 2009.

During the pendency of this appeal, a March 2014 rating decision increased the Veteran's service-connected PTSD rating to 50 percent for the entire period on appeal.

The issue of entitlement to a TDIU has been raised by the record and is therefore properly before the Board.  See May 2014 VA Form 9 and March 2015 Notice of Disagreement; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period.

2.  The Veteran's PTSD does not prevent him from securing or following a substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Initially, the Board notes that the Veteran is also diagnosed with nonservice-connected depression not otherwise specified, generalized anxiety disorder, as well as other psychiatric diagnoses.  The evidence of record does not sufficiently distinguish the symptoms of these disorders from his service-connected PTSD.  Thus, the Board's instant discussion attributes all of the Veteran's mental health symptoms to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Upon review of the totality of the record, the Board finds that a higher rating of 70 percent is warranted for the Veteran's PTSD for the entire appeal period, effective July 31, 2009.  This is based on symptoms such as suicidal ideation (December 2009, March 2010, and April 2015), near continuous depression, nightmares, intrusive memories, irritableness, difficulty in adapting to stressful circumstances, poor social adjustment, and an inability to establish and maintain effective relationships.  See Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (noting that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

The October 2011 VA examiner determined that the Veteran's psychosocial functional status was moderately impaired and assigned a Global Assessment of Functioning (GAF) score of 52, reflective of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 

Although VA treatment records have assigned the Veteran a GAF scores ranging from 68 to 74 throughout the appeal period, indicative of mild symptoms, these findings are in conflict with other symptoms and findings during this same period.  Specifically, those included in the October 2011 examination report, in which the examiner noted PTSD symptomology including social withdrawal, severe sleep disturbance, depression, anxiety, and isolative behavior.

Based on the evidence of record described above, indicating symptoms of suicidal ideation, continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships, the Board finds that a rating of 70 percent is warranted throughout the entire appeal period.

The Board finds that a rating higher than 70 percent is not warranted at any point during the appeal period because the Veteran has never demonstrated symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  There have been no deficiencies identified in his thought processes or communication, he has never reported severe memory loss, disorientation, delusions, or any inappropriate behavior, and he has consistently maintained the ability to perform activities of daily living.  Suicidal ideation was endorsed three times during the 9 year appeal period, and he has consistently denied any intent or plans of hurting himself; thus, these symptoms are not persistent.  There are no other symptoms throughout the appeal period reflective of total social impairment.  Therefore, a 100 percent schedular rating is not warranted at any point during the appeal period.

Finally, the Veteran asserts that he is unable to work for any employer due to his PTSD and that it precludes him from obtaining substantially gainful employment.  See May 2014 VA Form 9 and March 2015 Notice of Disagreement. 

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 4.16, 4.19.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the decision herein, the Board has granted a 70 percent rating for PTSD, effective July 31, 2009.  Thus, the Veteran now meets the criteria for consideration of TDIU on a schedular basis as of that date.  Accordingly, what remains to be determined is whether the functional impairment associated with his PTSD is of such nature and severity as to preclude substantially gainful employment.

The competent evidence of record does not reflect that the Veteran is unable to work due to his service-connected PTSD; instead it shows that he has been employed during the appeal period.  Specifically, in a December 2009 VA treatment record, the Veteran reported sporadic work.  A few months later in March 2010 VA treatment records, he reported that work was picking up and that his energy remained good, along with his motivation work, but that jobs were difficult to obtain since the downturn of the economy.  At the October 2011 VA examination, he stated that he was self-employed in the construction business for over thirty years and felt that he could only work for himself, due to difficulty working with other people.  He also reported that work had fallen off because of the economy and he was less busy than he once was.  Later, in a May 2013 VA treatment record, he indicated that he was busier with repair jobs and that he worked steadily.  In a July 2016 VA treatment record, he reported that he sought work steadily and usually worked as an independent building/handyman contractor and was busy with repair jobs.  

The Board acknowledges that the Veteran may have had periods of unemployment during the appeal period.  However, as noted above unemployment and/or underemployment are not equivalent to unemployability, and considerable industrial impairment due to the Veteran's PTSD is already contemplated in the 70 percent rating currently assigned.  38 C.F.R. § 4.1 (the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Here, there is no indication in the competent and credible evidence of record that the Veteran is incapable of performing the physical and mental acts required by employment due to his PTSD.  Thus, the Board finds that the Veteran's PTSD does not render him unable to secure or follow a substantially gainful occupation.


ORDER

An initial 70 percent rating for PTSD is granted from July 31, 2009.

Entitlement to a TDIU is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


